       Case 4:19-cv-00107-DPM Document 68 Filed 10/15/20 Page 1 of 2



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

JAGER PRO, LLC                                               PLAINTIFF

v.                       No. 4:19-cv-107-DPM

BULL CREEK WELDING AND
FABRICATION, INC.                                         DEFENDANT

                                ORDER
     Joint status report, Doc. 57, appreciated. Motion, Doc. 65, denied
as moot. Unopposed amended motion, Doc. 66, conditionally granted.
Jager may file the identified exhibits under seal for now. But, the
parties' designation of documents as confidential does not answer the
question of whether the documents should be kept sealed. See this
Court's Order in Panhandle Oil and Gas, Inc. v. BHP Billiton Petroleum
(Fayetteville) LLC, Doc. 36 in E.D. Ark. No. 4:17-cv-379-DPM (1
November 2017).      Jager Pro must file a sealed brief showing-
document by document- why redaction is impracticable and sealing is
justified. Brief due by 13 November 2020. The Court will evaluate the
sealing issue, and make a final decision, after receiving that explanation
and reviewing the documents.
 Case 4:19-cv-00107-DPM Document 68 Filed 10/15/20 Page 2 of 2



So Ordered.



                            D.P. Marshall Jr.
                            United States District Judge




                             -2-
